DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation of a direction of force is above an imaginary line is unclear. Examiner believes applicants intend to recite the direction of the force is directed upward.
Regarding claim 8, the recitation of “the disk try comes in contact with the extension portion” in lines 11-12 is unclear since the disk tray is recited as including the extension portion in line 7. Examiner believes applicants intend to recite the second surface coming in contact with the extension portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurata et al. (US 5,808,647).
Kurata et al. teach the following claimed limitations:
Regarding claim 1, a recording apparatus (recording apparatus; FIGs. 1, 10) comprising: a feed portion that feeds a medium (pickup rollers 3, sheet supply clutch 54; FIGs. 1, 10);
a transport portion that transports the fed medium in a transport direction (sheet conveying means 4; FIGs. 1, 10);
a recording portion that performs recording on the medium transported by the transport portion (recording head 6; FIGs. 1, 10);
a support member that includes a support surface that supports the medium on which the recording portion performs recording (platen 5; FIGs. 1, 10); and
a pressing member that presses the medium towards the support member, at a position upstream of the recording position of the recording portion in the transport direction (sheet hold down members 7; FIGs. 1, 10), wherein
the pressing member is provided so as to be movable in a direction intersecting the support surface (FIGs. 10, 11).
Regarding claim 2, an elastic member that biases the pressing member in a pressing direction that is a direction approaching the support member (pressing rollers 9; FIG. 11; material of the pressing rollers inherently has elasticity).
Regarding claim 3, the transport portion includes 
driving roller (conveying roller 4a; FIGs. 1, 10-11) and a driven roller (pinch roller 4b; FIGs. 1, 10-11),
a pivoting member that is pivotably supported while supporting the driven roller at a downstream end portion in the transport direction (arms 4f rotatable around shafts 4e; FIGs. 1, 10-11), and
a biasing member that biases the pivoting member in a direction in which the driven roller approaches the driving roller (tension springs 4g; FIGs. 1, 10-11), and
the pressing member is provided at the downstream end portion of the pivoting member in the transport direction while being biased in the pressing direction with the elastic member (FIG. 11).
Regarding claim 4, the pressing member includes
an abutting portion that abuts against the medium when pressing down the medium (left end bottom surface of hold down member 7a; FIGs. 1, 10-11), and
a first guiding surface that guides a front end of the medium, which is transported in the transport direction, to the abutting portion (right end bottom surface of hold down member 7a; FIGs. 1, 10-11).
Regarding claim 13, the transport portion includes a pair of transport rollers, the pair of transport rollers being a pair formed by a driving roller (conveying roller 4a; FIGs. 1, 10-11) and a driven roller (pinch roller 4b; FIGs. 1, 10-11),
a pivoting member that is pivotably supported and that supports the driven roller at a downstream end portion in the transport direction (arms 4f rotatable around shafts 4e; FIGs. 1, 10-11), and
biasing member that biases the pivoting member in a direction in which the driven roller approaches the driving roller (tension springs 4g; FIGs. 1, 10-11), and
the pressing member extends from a downstream end portion of the pivoting member in the transport direction (FIG. 11).
Regarding claim 14, the pressing member includes an arm and, at a distal end portion of the arm, an abutting portion that abuts against the medium when pressing down the medium, and the abutting portion has, with respect to the arm, a wide shape protruded in the width direction that intersects the transport direction (hold down member 7a at a distal end portion of arm portion 7a2; FIGs. 1, 10-11).
Regarding claim 16, the pressing member is a pivotable flap (hold down portion 7a1 is a pivotable flap; FIGs. 1, 10-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (US 5,808,647).
Kurata et al. teach the following claimed limitations:
Regarding claim 6, the pressing member includes a pivot fulcrum positioned upstream of the abutting portion in the transport direction (shafts 4e; FIGs. 1, 10-11).
Kurata et al. do not teach the following claimed limitations:
Regarding claim 5, the pressing member includes a second guiding surface that guides a rear end of the medium, which is reverse transferred upstream in the transport direction, to the abutting portion.
Further regarding claim 6, the second guiding surface is set at an angle that receives upward force so that a direction of force that the second guiding surface receives and that is orthogonal to the second guiding surface when the rear end of the medium abuts against the second guiding surface at a predetermined position is directed upward.
Regarding claim 7, the pressing member includes a first surface at a position above and adjacent to the second guiding surface, the first surface being inclined in a direction that is the same as that of the second guiding surface.
Kurata et al. (another embodiment) teach the following claimed limitations:
Further regarding claim 5, the recording sheet may be conveyed in a return direction (column 12, lines 15-31) for the purpose of aligning the medium. It would have been obvious to one of ordinary skill that the left most bottom surface of the hold down 
Further regarding claim 6, when the rear end of the medium abuts against the bottom surface of the hold down member 7a, the force on the bottom surface is directed updward (FIG. 10) for the purpose guiding the rear end of the medium downward.
Further regarding claim 7, the pressing member includes a first surface at a position above and adjacent to the second guiding surface, the first surface being inclined in a direction that is the same as that of the second guiding surface (a bottom surface of the hold down member 7a that is above the contact position of the rear end of the medium; FIG. 10) for the purpose of guiding the rear end of the medium downward.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the pressing member includes a second guiding surface that guides a rear end of the medium, which is reverse transferred upstream in the transport direction, to the abutting portion; the second guiding surface is set at an angle that receives upward force so that a direction of force that the second guiding surface receives and that is orthogonal to the second guiding surface when the rear end of the medium abuts against the second guiding surface at a predetermined position is directed upward; the pressing member includes a first surface.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (US 5,808,647) in view of Yoshida (US 2016/0243821 A1).
Kurata et al. do not teach the following claimed limitations:
Regarding claim 10, the support member includes a plurality of ribs positioned at intervals in a width direction that intersects the transport direction, the ribs each including the support surface at an end surface thereof, and a plurality of recessed areas that are areas other than the plurality of ribs and that are areas lower in height than the ribs, and
the pressing member includes an abutting portion that abuts against the medium when pressing down the medium, the abutting portion being disposed at a position opposing a recessed area of the plurality of recessed areas of the support member.
Regarding claim 11, when the pressing member is positioned at where the pressing member moved the most in a pressing direction, the abutting portion overlaps the support surface of a rib of the plurality of ribs in an orthogonal direction, which is orthogonal to the support surface, and in the transport direction.
Regarding claim 12, the pressing member is provided at least at positions between outermost ribs that support both edge portions of a largest-sized medium in the width direction and ribs positioned inside and next to the outermost ribs in the width direction.
Yoshida teaches the following claimed limitations:
Further regarding claim 10, the support member includes a plurality of ribs (high support members 212; FIGs. 3A-3C) positioned at intervals in a width direction that intersects the transport direction, the ribs each including the support surface at an end recessed areas that are areas other than the plurality of ribs and that are areas lower in height than the ribs (low support members 213; FIGs. 3A-3C), and
the pressing member includes an abutting portion that abuts against the medium when pressing down the medium, the abutting portion being disposed at a position opposing a recessed area of the plurality of recessed areas of the support member (bottom surface of pressing members 216; FIGs. 3A-3C) for the purpose of forming a corrugated shape in the transported medium to, thereby, increase its rigidity.
Further regarding claim 11, when the pressing member is positioned at where the pressing member moved the most in a pressing direction, the abutting portion overlaps the support surface of a rib of the plurality of ribs in an orthogonal direction, which is orthogonal to the support surface, and in the transport direction (pressing members 216 cross the top surface of high support members 212; FIG. 3A) for the purpose of forming a corrugated shape in the transported medium to, thereby, increase its rigidity.
Further regarding claim 12, the pressing member is provided at least at positions between outermost ribs that support both edge portions of a largest-sized medium in the width direction and ribs positioned inside and next to the outermost ribs in the width direction (outermost high support members 212; FIGs. 3B-3C) for the purpose of forming a corrugated shape in the transported medium to, thereby, increase its rigidity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the support member includes a plurality of ribs positioned at intervals in a width direction that intersects the recessed areas that are areas other than the plurality of ribs and that are areas lower in height than the ribs, and the pressing member includes an abutting portion that abuts against the medium when pressing down the medium, the abutting portion being disposed at a position opposing a recessed area of the plurality of recessed areas of the support member; when the pressing member is positioned at where the pressing member moved the most in a pressing direction, the abutting portion overlaps the support surface of a rib of the plurality of ribs in an orthogonal direction, which is orthogonal to the support surface, and in the transport direction; the pressing member is provided at least at positions between outermost ribs that support both edge portions of a largest-sized medium in the width direction and ribs positioned inside and next to the outermost ribs in the width direction, as taught by Yoshida, into Kurata et al. for the purpose of forming a corrugated shape in the transported medium to, thereby, increase its rigidity.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (US 5,808,647) in view of Miyamoto et al. (US 6,609,791 B1).
Kurata et al. do not teach the following claimed limitations:
Regarding claim 15, the pressing member includes a rotatable roller in a portion where the medium is pressed down.
Miyamoto et al. teach the following claimed limitations:
Further regarding claim 15, the pressing member includes a rotatable roller in a portion where the medium is pressed down (pinch rollers 22; FIG. 15) for the purpose of conveying the medium with minimum friction.
rotatable roller in a portion where the medium is pressed down, as taught by Miyamoto et al., into Kurata et al. for the purpose of conveying the medium with minimum friction.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claim 8 is the inclusion of the limitations of the recording apparatus according to claims 1 and 4 that include a disk tray on which a disk that is subject to label recording that performs recording on a label surface of the disk is reverse transported from downstream to upstream in the transport direction by the transport portion, the disk tray includes an extension portion that extends upstream in the transport direction, and the pressing member includes a second surface that is formed across an area in height that includes a height position at which the second surface comes in contact with the extension portion when the disk tray is reverse transported by the transport portion, and that is 
The primary reason for indicating allowable subject matter of claim 9 is the inclusion of the limitations of the recording apparatus according to claims 1 and 4 that include a third surface at a lateral portion adjacent to the first guiding surface of the pressing member in the width direction, the third surface being formed across an area in height including a height position where the medium is transported, and being inclined in a direction that approaches the width center of the pressing member as the third surface extends downwards.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




31 January 2022
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853